Case 8:19-cv-01611-WFJ-CPT Document1 Filed 07/02/19 Page 1 of 6 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
CHARLES KURTZEBORN Case No.

Plaintiff,

HARTFORD LIFE AND ACCIDENT
INSURANCE COMPANY,

A Foreign Corporation,
Defendant.
COMPLAINT

The Plaintiff, CHARLES KURTZEBORN, by and through undersigned counsel,
hereby files this Complaint against HARTFORD LIFE AND ACCIDENT INSURANCE
COMPANY (“HARTFORD”) and alleges:

GENERAL ALLEGATIONS

1. This is an action under the Employee Retirement Income Security Act of
1974 (“ERISA”), 29 U.S.C. § 1001, et seq., specifically § 1132 (a)(1)(b).

2. This Court has jurisdiction pursuant to 28 U.S.C. § 1331.

3. Venue is proper in the United States District Court for the Middle District of
Florida.

4. Defendant HARTFORD is a foreign corporation engaged in the business of

insurance in Hillsborough County, Florida, where Plaintiff resides.
Case 8:19-cv-01611-WFJ-CPT Document1 Filed 07/02/19 Page 2 of 6 PagelD 2

5. At all times material hereto, the Plaintiff was covered by a long-term
disability insurance policy underwritten and administered by Defendant HARTFORD
through an “employee welfare benefit plan” as defined by ERISA, 29 U.S.C. § 1002(1)
sponsored by her employer, which provided disability insurance benefits and other
valuable benefits. A copy of the long term disability insurance policy is attached hereto as
Exhibit “A.”

6. HARTFORD was a claims “fiduciary” within the meaning of 29 U.S.C. § 1104
of the employee benefit plan established by Plaintiff's employer at all times material to this
action and may be sued under ERISA as an entity pursuant to 29 U.S.C. § 1132(d)(1).

7. Defendant HARTFORD makes the final decision to deny claims under the
policy providing benefits to Plaintiff and bore the ultimate responsibility for paying said
benefits, creating an inherent conflict of interest between HARTFORD’s duties to the
plaintiff as an ERISA fiduciary and its duties to its shareholders as a for-profit corporation
under federal law.

8. Defendant HARTFORD has a substantial conflict of interest and its decision
to deny the benefits at issue was materially influenced by its conflict of interest.

9. Defendant HARTFORD has failed to apply the provisions of the policy
consistently with respect to similarly situated claimants.

10. Defendant's notice of denial letters failed to comply with 29 CFR § 2560,503-
Case 8:19-cv-01611-WFJ-CPT Document1 Filed 07/02/19 Page 3 of 6 PagelD 3

1(f) as well as the “full and fair review” provisions of ERISA.

11. Defendant's plan documents fail to comply with 29 CFR § 2560.503-1 as well
as the “full and fair review” provisions of ERISA.

12, Defendant HARTFORD has failed to comply with its own internal rules,
guidelines, protocols, and/or other similar criteria relied upon in making the adverse
determination referenced herein, failing to provide a copy of same to Plaintiff and failing
to state that same will be provided upon request in its denial of Plaintiff's appeal as
required by 29 CFR § 2560.503-1(j).

13. Defendant has failed to comply with the provisions of 29 CFR § 2560.503-1(b),
29 CFR § 2560.503-1(f), 29 CFR § 2560.503-1(g), 29 CFR § 2560.503-1(h), and 29 CFR
§ 2560.503-1(]) in its administration of Plaintiff's claim.

14. ‘Plaintiff has exhausted administrative remedies before filing this action or the
requirement that administrative remedies be exhausted before this action is filed has been
otherwise satisfied, waived, excused, estopped, tolled, rendered moot, rendered a vain act,
or otherwise rendered unnecessary under the statutes, administrative regulations
promulgated by the Secretary of Labor, and/or common law regulating the Employee
Retirement Income Security Act of 1974, 29 U.S.C. § 1001, et seq..

15. Acopy of this Complaint is contemporaneously filed with the Secretary of

Labor.
Case 8:19-cv-01611-WFJ-CPT Document 1 Filed 07/02/19 Page 4 of 6 PagelD 4

COUNT ONE
Action to Clarify Right to Plan Benefits
Pursuant to 29 U.S.C. § 1132 (a)(i})(B)
Against HARTFORD

16. ‘Plaintiff realleges and reavers paragraphs 1 through 15 of this Complaint,
incorporating the same by reference as if specifically reinstated herein.

17. ~~ Plaintiff was and is “disabled,” as the term was defined in the long-term
disability insurance policy funded and administered by HARTFORD at all times material
hereto.

18. Defendant has failed and refused to pay the Plaintiff sums due pursuant to
the long-term disability insurance policy funded and administered by HARTFORD, at all
times material hereto.

19. Defendant has subjected Plaintiff to an unreasonable claims process pursuant
to 29 CFR § 2560.503-1 and denied coverage under the long-term disability plan.

20. Plaintiff is accordingly entitled to present evidence of disability
under the de novo standard to this Honorable Court.

21. _— Plaintiff is entitled to attorneys’ fees authorized by 29 U.S.C. § 1132(¢).

WHEREFORE Plaintiff Charles Kurtezborn prays for relief from Defendant
HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY for benefits due pursuant

to the long-term disability insurance policy funded and administered by Defendant

HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY pursuant to 29 U.S.C. §
Case 8:19-cv-01611-WFJ-CPT Document1 Filed 07/02/19 Page 5 of 6 PagelD 5

1132(1)(1)(B), plus interest, costs, attorney’ fees pursuant to 29 U.S.C. § 1132 (g), and such
other relief as the Court may deem appropriate.
COUNT TWO
Action to Clarify Right to Plan Benefits
Pursuant to 29 U.S.C. § 1132 (a)(1)(B)
Against HARTFORD

22. Plaintiff realleges and reavers paragraphs 1 through 15 of this Complaint,
incorporating the same by reference as if specifically restated therein.

23. Plaintiff is entitled to long-term disability benefits pursuant to the long- term
disability insurance policy which is the subject of this action.

24. Defendant HARTFORD has denied that Plaintiff is entitled to long-term
disability insurance benefits.

25. Section § 1132(a)(1)(B) specifically authorizes an action to clarify a plaintiff's
rights to benefits subject to insurance policies governed by ERISA like the one in this action.

26. Defendant HARTFORD has subjected Plaintiff to an unreasonable claims
process pursuant to 29 CFR § 2560.503-1.

27. ‘Plaintiff is entitled to a declaration that his long-term disability insurance
benefits are payable under the long-term disability insurance policy in this action, and is
entitled to present evidence of his disability to this effect under the de novo standard.

28. Plaintiff is entitled to attorney’s fees authorized by 29 U.S.C. § 1132(g).

WHEREFORE Plaintiff Charles Kurtzeborn prays fora declaration that he is entitled
Case 8:19-cv-01611-WFJ-CPT Document1 Filed 07/02/19 Page 6 of 6 PagelD 6

to reinstatement of benefits pursuant to the long-term disability insurance policy funded
and administered by HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY,
along with any ancillary benefits to which he may be entitled as a result of a declaration of
her right to same, pursuant to § 1132 (a)(1)(B) plus interest, costs, attorney's fees as
authorized by 29 US.C. § 1132(g), and such other relief as the Court may deem
appropriate.

Respectfully Submitted,

bh s Uf f———___

William S. Coffin4n, Jr. Esquire
Florida Bar No, 0188158
COFFMAN LAW

15436 N. Florida Avenue, Suite 103
Tampa, Florida 33613

(813) 935-7030

(813) 935-7277 fax
erisa@benefitsdenied.com

Trial Counsel for Plaintiff

 
